Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  

---Claim 19. The coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein said second port is a push-to-connect fitting.
It is noted that only the “press-fit” coupling embodiment of claim 18 is shown as shown in at least Fig. 10. 

---Claim 20. The coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein said second port also includes an overmolded thermoplastic polymer section.
It is noted that the drawings only show the embodiment where the overmolded thermoplastic polymer is on the first port only as shown in at least Fig. 10.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

---“flow diversion device” in claims 1, 7 and 12 and applicable dependent claims (“device” being a generic placeholder that is coupled with functional language “flow diversion…configured to control and alter the fluid passageway” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier). This limitation is being interpreted to cover the corresponding structure described in the specification (see at least Para. [0030 and 0040] of the application) as performing the claimed function, and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 7 is objected to because of the following informalities:  

---In claim 7 L13 “beyond said said at least” should be --beyond said at least--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 L13-14 recites the limitation of “a multi-tiered fusion coupling”, however L1, already recites “a fusion coupling”. It is unclear and indefinite if the “multi-tiered fusion coupling” is in addition to the previously recited “fusion coupling” or if they are the same. Based on the record, the Office will assume that they are the same “multi-tiered fusion coupling” (130) as shown in the drawings. If so, the Office suggests that L1 is amended to –a multi-tiered fusion coupling—and L13-14 is amended to --the multi-tiered fusion coupling—to overcome this rejection.
Claim 2 recites the limitations "the terminal end of the coupling" and “said overmolded rib section” in Line 2 and 3. Notice that these limitations is/are not previously recited and as such, there is insufficient antecedent basis for these limitations in the claim. The Office suggests amending the claim to modify "the" with --a--or --an—or delete “said” and replace with --a--or --an— as appropriate in order to overcome the rejection.
Claim 12 L2 recites the limitation of “a polymeric pipe”. However, L1 already recites the same limitation. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct. Based on the record, the Office will assume that they are the same polymeric pipe (170) as shown in at least Fig. 12. If so, the Office suggests that L2 is amended to –the polymeric pipe--. 
Claim 14 recites the limitations “The coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein said multi-tiered surface includes a larger exterior diameter section with a concave surface and a smaller exterior diameter section, extending from the larger exterior diameter section, with a concave surface”; however, intervening claim 12 already recites “a multi-tiered coupling with at least one tier having a concave surface”. First, notice that the limitation “said multi-tiered surface” is not previously recited and as such, there is insufficient antecedent basis for these limitations in the claim. The Office suggests amending the claim to modify "the" with --a--or --an—or delete “said” and replace with --a--or --an— as appropriate in order to overcome the rejection. Second, it is unclear and indefinite if the latter recitations of “a concave surface” is the same as the previous recitation “at least one tier having a concave surface” or if they are distinct (i.e. are there three concave surfaces or the two concave surfaces claimed in claim 14 are part of the “at least one tier having a concave surface”?). Based on the record, it appears that the latter recitations are part of the previous recitation. If so, the Office suggests that the claim is amended to make it clear that the latter recitations are the same or part of the previous recitation. The applicant may amend the claim as follows to overcome the rejection: --The coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein said at least one tier includes a larger exterior diameter section with a concave surface and a smaller exterior diameter section, extending from the larger exterior diameter section, with a concave surface.--.
Claim 17 L1-2 recites the limitation of “said two immediately adjacent protrusions”, meanwhile, intervening claim 12 recites the limitation “at least one protrusion”. First, notice the limitation of claim 17 is not previously recited and as such, there is insufficient antecedent basis for these limitations in the claim. The Office suggests amending the claim to modify "the" with --a--or --an—or delete “said” and replace with --a--or --an— as appropriate in order to overcome the rejection. Second, due to the way the claim is written, it is unclear and indefinite if the “two immediately adjacent protrusions” are part of the “at least one protrusion” of intervening claim 12 or if they are distinct (i.e. are there at least three protrusions or are the two immediately adjacent protrusions claimed in claim 17 are part of the “at least one protrusion” of claim 12?). Based on the record, it appears that the latter recitations are part of the previous recitation. If so, the Office suggests that the claim is amended to make it clear that the latter recitations are the same or part of the previous recitation. The applicant may amend the claim as follows to overcome the rejection: --The coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein the at least one protrusion includes two immediately adjacent protrusions forming a channel in between, wherein the channel is configured to receive a portion of the overmolded thermoplastic polymer within.--.
Claim(s) 2-6 and 13-20, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-9, 11-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reck (US 10,036,481) in view of Phillips (US 3,642,252).
Regarding claim 1, as best understood by the Office, Reck (US 10,036,481) teaches in Figs. 3-7 (see at least Fig. 4) of a fluid isolation valve (100) with a fusion coupling (see either one of end 106 or 108 made of a material capable of fusion welding techniques, see at least C4 L16-45), comprising: a metal valve body (102 made of brass, see at least C3 L50-C4 L6) having a first port (116) and a second port (114) and defining a fluid passageway (124) between said first port and said second port; an overmolded thermoplastic polymer end (108 or 106) surrounding and enclosing a distal portion of one of said first and second ports; a flow diversion device (110 comprising ball 122) disposed in the valve body between said first and second ports and configured to control and alter the fluid passageway; wherein said distal portion of one of said first and second ports comprises ribs (128 and/or 134) formed on an outer surface thereof; wherein at least one of said ribs is substantially parallel with a longitudinal axis (X) of said first or second port and is configured to prevent said overmolded thermoplastic polymer end from rotating about the distal portion of said first or second port to which it is coupled (see C4 L46 - C5 L19). The device of Reck fails to disclose the shape of the fusion coupling (108 or 106) having the limitations “and wherein said overmolded thermoplastic polymer extends beyond said ribs to a multi-tiered fusion coupling, with a wider tier having a concave surface”. However, multi-tiered couplings having concave surfaces to aid in coupling to a sidewall of a pipe are known in the art.
Phillips (US 3,642,252) teaches in Figs. 1-3 (see at least Fig. 2 and 3) of a valve assembly 10 that comprises a multi-tiered coupling end (the lower end) with a tubular lower portion 10b of a small diameter and an integrally formed collar 33 of a greater diameter and having an arcuate-shaped lower surface 34, wherein the tubular lower portion 10b is adapted to enter an opening 27 of a conduit 26 and the arcuate-shaped surface 34 is adapted to sealingly abut with the outer cylindrical surface of the cylindrical conduit 26 of a particularly sized plastic pipe, thus providing a stable leakproof and seamless connection of the valve assembly to the pipe.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the overmolded thermoplastic polymer end (108 or 106) with the fusion coupling of the device of Reck to be shaped as a multi-tiered fusion coupling having at least a first tier formed of an integrally formed collar 33 with a large diameter and second tier formed a tubular lower portion 10b with a small diameter and wherein the second tier 10b is adapted to enter an opening 27 of a conduit 26 and the first tier 33 comprises an arcuate-shaped surface 34 which is adapted to sealingly abut with the outer cylindrical surface of the cylindrical conduit 26 of a particularly sized plastic pipe, in a similar manner as taught by Phillips, since such a modification is a known suitable method of shaping a coupling end of a valve capable of coupling with a sidewall of a cylindrical pipe that provides a stable leakproof and seamless connection between the valve assembly and the pipe. Thus, the device of the combination of Reck in view of Phillips meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the fluid isolation valve of claim 1, wherein said valve body is made of brass; the device of the combination meets this limitation with Reck teaching that the metallic valve body is made of brass, see at least C3 L50-C4 L6 of Reck. 
Regarding claim 3 and the limitation of the fluid isolation valve of claim 1, wherein said at least one substantially parallel rib is a protrusion (134) extending from a distal end of said one of said first and second ports the device of the combination meets this limitation with Reck teaching of the ribs 128 and/or protrusions 134 (C4 L46 - C5 L19) having similar structure and function as applicant’s invention. 
Regarding claim 5 and the limitation of the fluid isolation valve of claim 1, wherein said multi-tiered fusion coupling includes a smaller tier (tubular lower portion 10b as taught by Phillips) at the terminal end of the coupling with the wider tier located between said smaller tier and said overmolded rib section; the device of the combination meets this limitation as shown in at least Figs. 4 of Reck and Fig. 3 of Phillips. 
Regarding claim 6 and the limitation of the fluid isolation valve of claim 1, wherein two immediately adjacent ribs form a channel in between, wherein the channel is configured to receive a portion of the overmolded thermoplastic polymer within; the device of the combination meets this limitation as shown in at least Figs. 5-6 of Reck having similar structure and function as applicant’s invention.

Regarding claim 7, the device of the combination of Reck in view of Phillips (see the rejection of claim 1 above for details of the combination) teaches of a fluid isolation valve (100 of Reck), comprising: a metal valve body (102 of Reck which is made of brass, see at least C3 L50-C4 L6) having a first port (116), a second port (114), and a fluid passageway (124) between said first port and said second port; an overmolded thermoplastic polymer end (108 or 106 of Reck) surrounding a distal portion of one of said first and second ports; a flow diversion device (110 of Reck comprising ball 122) disposed in the valve body, between said first port and said second port, configured to control and alter the fluid passageway; wherein the distal portion of said one of said first and second ports comprises at least one protrusion (128 and/or 134 of Reck) extending therefrom in a direction substantially parallel to a longitudinal axis (X) of said one of the first and second ports, the at least one protrusion is configured to prevent the overmolded end from rotating about the distal portion of said one of the first and second ports (see C4 L46 - C5 L19 of Reck); and wherein said overmolded thermoplastic polymer extends beyond said at least one protrusion to a multi-tiered coupling [see the modification by Phillips wherein the overmolded thermoplastic polymer end (108 or 106) with the fusion coupling of the device of Reck to be shaped as a multi-tiered fusion coupling having at least a first tier formed of an integrally formed collar 33 with a large diameter and second tier formed a tubular lower portion 10b with a small diameter and wherein the second tier 10b is adapted to enter an opening 27 of a conduit 26 and the first tier 33 comprises an arcuate-shaped surface 34 which is adapted to sealingly abut with the outer cylindrical surface of the cylindrical conduit 26 of a particularly sized plastic pipe], with at least one tier having a concave surface (arcuate-shaped surface 34 as taught by Phillips). Thus, the device of the combination of Reck in view of Phillips meets all the limitations of claim 7.
Regarding claim 8 and the limitation of the fluid isolation valve of claim 7, wherein said valve body is made of brass; the device of the combination meets this limitation with Reck teaching that the metallic valve body is made of brass, see at least C3 L50-C4 L6 of Reck.
Regarding claim 9 and the limitation of the fluid isolation valve of claim 7, wherein said overmolded end comprises PP-R material; the device of the combination meets this limitation with Reck teaching of the use of the use of polypropylene random (PP-R) for the ends 106/108 (see at least C4 L16 - C5 L50 of Reck).
Regarding claim 11 and the limitation of the fluid isolation valve of claim 7, wherein said multi-tiered coupling includes a larger tier (33 as taught by Phillips) with a concave surface (34 as taught by Phillips) with a smaller tier (10b of Phillips) extending therefrom; the device of the combination meets this limitation as shown in at least Figs. 4 of Reck and Fig. 3 of Phillips.

Regarding claim 12, as best understood by the Office, the device of the combination of Reck in view of Phillips (see the rejection of claim 1 above for details of the combination) teaches a coupling of a fluid isolation valve (100 of Reck) to a polymeric pipe (plastic pipe 26 as taught by Phillips), comprising: a polymeric pipe (plastic pipe 26 as taught by Phillips, plastics are a type of polymeric material) with a generally cylindrical outer wall, having an opening (27 as taught by Phillips) in the generally cylindrical outer wall; a metal valve body (102 of Reck which is made of brass, see at least C3 L50-C4 L6) having a first port (116), a second port (114), and a fluid passageway (124) between said first port and said second port; an overmolded thermoplastic polymer end (108 of Reck) surrounding a distal portion of said first port; a flow diversion device (110 of Reck comprising ball 122) disposed in the valve body, between said first port and said second port, configured to control and alter the fluid passageway; wherein the distal portion of said first port comprises at least one protrusion (128 and/or 134 of Reck) extending therefrom in a direction substantially parallel to a longitudinal axis (X) of said first port; wherein said overmolded thermoplastic polymer extends beyond said at least one protrusion to a multi-tiered coupling [see the modification by Phillips wherein the overmolded thermoplastic polymer end (108 or 106) with the fusion coupling of the device of Reck to be shaped as a multi-tiered fusion coupling having at least a first tier formed of an integrally formed collar 33 with a large diameter and second tier formed a tubular lower portion 10b with a small diameter and wherein the second tier 10b is adapted to enter an opening 27 of a conduit 26 and the first tier 33 comprises an arcuate-shaped surface 34 which is adapted to sealingly abut with the outer cylindrical surface of the cylindrical conduit 26 of a particularly sized plastic pipe] with at least one tier (33 as taught by Phillips) having a concave surface (34 as taught by Phillips); and wherein said concave surface generally conforms to the generally cylindrical outer wall of said polymeric pipe when the fluid passageway of said metal valve body is aligned with said opening in said generally cylindrical outer wall of said polymeric pipe (see at least Figs 1-3 as taught by Phillips). Thus, the device of the combination of Reck in view of Phillips meets all the limitations of claim 12.
Regarding claim 13, the device of the combination of Reck in view of Phillips as modified above fails to disclose the limitation of “the coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein said concave surface is fused with said generally cylindrical outer wall by heat”. It is noted that this limitation is a Product-by-Process limitation. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Furthermore, Reck itself teaches that the usage of PP-R material as part of the coupling ends 106/108 allows for these ends to be fusion welded to additional components such as pipes made of similar materials, such as thermoplastic, resulting in an homogenous joining of the PP-R overmolded port with the additional component, further ensuring a leak-free connection (see at least C4 L16-L45).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the plastic material of the pipe (26) of the device of the combination to be made of a suitable material such as thermoplastic and fusing the concave surface (34) of the first tier (33) which with the cylindrical outer wall of the pipe via fusion welding, in a similar manner as taught Reck, since such a modification further aids in providing a homogenous joining of the PP-R overmolded port with the pipe, thus ensuring a leak-free connection. As such, the modified device of the combination of Reck in view of Phillips meets all the limitations of clam 13.   
Regarding claim 16 and the limitation of the coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein the valve is made of brass; the device of the combination meets this limitation with Reck teaching that the metallic valve body is made of brass, see at least C3 L50-C4 L6 of Reck.
Regarding claim 17 and the limitation of the coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein said two immediately adjacent protrusions form a channel in between, wherein the channel is configured to receive a portion of the overmolded thermoplastic polymer within; the device of the combination meets this limitation as shown in at least Figs. 5-6 of Reck having similar structure and function as applicant’s invention.
Regarding claim 18 and the limitation of the coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein said second port is a press-fit coupling; the device of the combination meets this limitation with Reck teaching in at least C4 L16-45 that the ends may include a threaded portion, a friction fit connector, a crimped connector (another word for “press-fit coupling”), a clamped connector, a quick disconnect connector or the like.  
Regarding claim 20 and the limitation of the coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein said second port also includes an overmolded thermoplastic polymer section; the device of the combination meets this limitation as shown in at least Fig. 4 of Reck with both ends being identical with end 106 being also an overmolded thermoplastic polymer end.

Claim(s) 4, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reck (US 10,036,481) in view of Phillips (US 3,642,252) as applied to the intervening claims above, and further in view of Rizzio (US 10,641,398).
Regarding claim 4, while the device of the combination teaches the use of polypropylene random (PP-R) for the ends 106/108 (see at least C4 L16 - C5 L50 of Reck), the device of the combination fails to disclose the use of PP-RCT with the limitations of “the fluid isolation valve of claim 1, wherein said overmolded end comprises polypropylene random copolymer with modified crystallinity and temperature resistance (PP-RCT) material”. However, the use of PP-RCT in valves is well known in the art.
Rizzio (US 10,641,398) teaches in Figs. 1-8 of a ball valve assembly wherein the overmolded valve body 102 is fabricated out of PP-R or PP-RCT, crosslinked polyethylene and the like. As it is known in the art and as the name implies, PP-RCT (Polypropylene – Random-Crystalline structure Temperature resistance) is an improvement over PP-R, wherein the PP-RCT comprises a special crystallinity brought about by a special beta-nucleation which exhibits an improved pressure resistance, especially at elevated temperatures (hence the name).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the material of the overmolded end (106/108) of the device of the combination to be made of any known suitable material such as PP-RCT, in a similar manner as taught by Rizzio, since PP-RCT is a known suitable alternative material used in valve structures (see MPEP 2144.07) with the added advantage that PP-RCT is an improved version of PP-R that exhibits improved pressure and temperature resistance as compared to PP-R. Thus, the device of the combination of Reck in view of Phillips and Rizzio meets all the limitations of claim 4.  

Regarding claim 10 and the limitation of the fluid isolation valve of claim 7, wherein said overmolded end comprises PP-RCT material; the device of the combination Reck in view of Phillips and Rizzio (see the rejection of claim 4 above for details of the combination) meets this limitation with Rizzio teaching of the alternative use of PP-R and PP-RCT with the added advantage that PP-RCT is an improved version of PP-R that exhibits improved pressure and temperature resistance as compared to PP-R. 

Regarding claim 15 and the limitation of the coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein the overmolded thermoplastic polymer is a PP-RCT material; the device of the combination Reck in view of Phillips and Rizzio (see the rejection of claim 4 above for details of the combination) meets this limitation with Rizzio teaching of the alternative use of PP-R and PP-RCT with the added advantage that PP-RCT is an improved version of PP-R that exhibits improved pressure and temperature resistance as compared to PP-R. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reck (US 10,036,481) in view of Phillips (US 3,642,252) as applied to the intervening claims above, and further in view of Crompton (US 8,844,981).
Regarding claim 19, the device of the combination fails to explicitly disclose the use of push-to-connect fittings having the limitation of “the coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein said second port is a push-to-connect fitting”. However, Reck itself does teaches in at least C4 L16-45 that the ends may include a threaded portion, a friction fit connector, a crimped connector, a clamped connector, a quick disconnect connector (another word for quick-connect or quick push-to-connect fittings) or the like. Additionally, quick push-to-connect fittings are well-known in the art.
Crompton (US 8,844,981) teaches in Figs. 1-40 (see at least Figs. 1-3, 32-34C) of various examples of push-to-connect assemblies (200) that comprises at least a body, a sealing member (202), a fastening ring (204), a tube support member (206) and a release pusher member (208), see at least C12 – C15 for more details of the operation of the device. Push-to-connect assemblies like the one as taught by Crompton are a type of reusable press-fit quick connection wherein a tube member is pushed into the connection and the tube is gripped by the fastening ring preventing the disconnection. To disconnect, a user would push the release pusher member, releasing the fastening and then pulling the tube out of the coupling. Such an arrangement provides a quick-connector wherein the user only requires a few movements to make a secure fluid tight connection and a quick disconnection without much effort as compared to other known connector types. Additionally, as compared to other known press-fit methods, such as crimping, the use of the quick push-to-connect allows the connection to be reusable.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the connection of the second port of the device of the combination to be any suitable connection such as being a quick push-to-connect fitting (200) comprising at least a body, a sealing member (202), a fastening ring (204), a tube support member (206) and a release pusher member (208), in a similar manner as taught by Crompton, since such a modification is not only supported by the disclosure of Reck but also the use of quick push-to-connect fitting allows for a reusable press-fit connection that allows a user to quickly make a secure and fluid tight connection with only a few movements and to quickly disconnect the coupling without much effort as compared to other known connector types. Thus, the device of the combination of Reck in view of Phillips and Crompton meets all the limitations of claim 19.  
     
Allowable Subject Matter
Claims 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
As best understood by the Office, the closest prior art are Nakada (US 4,553,562), Tappe (US 8,360,092), Reck (US 10,036,481), Rizzio (US 10,641,398), Evans (US 4,894,521), McCullah (US 3,272,471), Bouma (US 2,881,010), Bober (US 2,512,009) and Phillips (US 3,642,252). Nakada, Tappe, Reck and Rizzio teaches of various examples of rotary ball valves composed of the combination of metallic valve parts that are overmolded with a polymeric material similar to applicant’s general invention. Evans, McCullah, Bouma, Bober and Phillips teaches of various examples coupling ends known as saddle which comprises a multi-tiered coupling structure with at least one larger tier having a curved surface that allows a fitting of a valve with the cylindrical sidewall of a pipe similar to a feature of the claimed invention. While having similar structure and function, notice that the closest prior art fails to disclose or render obvious without impermissible hindsight all the limitations of claim 14, with the limitations “The coupling of a fluid isolation valve to a polymeric pipe of claim 12, wherein said multi-tiered surface includes a larger exterior diameter section with a concave surface and a smaller exterior diameter section, extending from the larger exterior diameter section, with a concave surface” and as shown in at least Figs. 6 and 10 of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753